DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an abstract idea without significantly more.  The claims recite mental processes that can be performed in the mind with, or without, a generic computing device long with mere mathematical concepts.
Regarding claim 1, the claim recites the mental processes of a method comprising: receiving power consumption data of a remote server used by a customer; deriving a power-utilization correlation between power consumption of the remote server with utilization of the remote server; determining utilization of the remote server from the power consumption data and the power-utilization correlation; preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer.  With respect to Step 2 A/B analysis, the claimed method can be interpreted as limitations that can be performed in the mind to perform an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed elements are ecited at a high level of generality. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The determining of context of changes is not placed into practical application nor has a transformational application.  The claims merely cite the receiving data, deriving a correlation of data, determining further data, preparing a bill, and making available the bill.  All these steps are easily performed by a human.
Depending claims 2-3 cite more steps that can be performed via a mental process.
Depending claims 4-7 cite mathematical concepts by applying the concepts to achieve the desire data.
 With respect to claim 11, the claim recites the same language as claim with the exception
of the hardware limitations. According to step 2A, this judicial exception is not integrated into a practical application because the additional elements of a processor; and a non-transitory, computer-readable storage medium are directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). With respect to step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).
	Dependent claims 12-13 are directed to the same arguments as cited for claims 2-3 above in light of the generic components argument of claim 11.
	Dependent claims 14-17 are directed to the same arguments as cited for claims 4-7 above in light of the generic components argument of claim 11.
With respect to claim 18, the claim recites the same language as claim with the exception of the storage medium limitations. According to step 2A, this judicial exception is not integrated into a practical application because the additional elements of a non-transitory, computer-readable storage medium are directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). With respect to step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).
Dependent claims 19-20 are directed to the same arguments as cited for claims 2-3 above in light of the generic components argument of claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 11-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2009/0271046A1 in view of Illingworth et al. US 2009/0157508A1.
As per claim 1, Lewis teaches a method comprising: receiving power consumption data of a remote server used by a customer; deriving a power-utilization correlation between power consumption of the remote server with utilization of the remote server; determining utilization of the remote server from the power consumption data and the power-utilization correlation (¶ 0008-0009).  While Lewis teaches a customer billing concept (¶ 0005), he does not explicitly teach preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer.  Illingworth teaches preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer (¶ 0045).  It would have been obvious to one of ordinary skill in the art to use the billing of Illingworth in the billing concept of Lewis.  One of ordinary skill in the art would have been motivated to use the billing of Illingworth in the billing concept of Lewis because Illingworth teaches the collection and analysis of customer server utilization as to achieve the predictable result of determining server power utilization by a customer.  
As per claim 2, Lewis teaches the method of claim 1, wherein deriving the power-utilization correlation comprises: compiling power consumption data and corresponding utilization data for the remote server; and correlating the remote server utilization data with the power consumption data (¶ 0008).
	As per claim 3, Lewis teaches the method of claim 2, wherein correlating the remote server utilization data with the power consumption data comprises: determining power consumption of the remoter server during a no load condition; determining power consumption of the remote server during a fully loaded condition; and constructing an equation for remote server utilization between a minimum utilization and a maximum utilization of the remote server,
wherein the minimum utilization correlates with the power consumption of the remote server at the no load condition, and wherein the maximum utilization correlates with the power consumption of the remote server at the fully loaded condition (¶ 0039).
	As per claim 7, Lewis teaches the method of claim 3, further comprising using the equation for remote server utilization and the received power consumption data of the remote server to derive utilization of the remote server over a billing period and deriving the bill based on the utilization during the billing period (¶ 0005, wherein it is implicit that the billing sycle is monthly).
	As per claim 8, Lewis teaches the method of claim 1, wherein receiving the power consumption data further comprises decrypting the power consumption data and storing the power consumption data in a computer readable storage device accessible for at least
determining utilization of the remote server from the power consumption data and
the power-utilization correlation (¶ 0008-0009, 0045).
As per claim 11, Lewis teaches an apparatus comprising: a processor; non-transitory computer readable storage media that stores code executable by the processor to: receive power consumption data of a remote server used by a customer; derive a power-utilization correlation between power consumption of the remote server with utilization of the remote server; determine utilization of the remote server from the power consumption data and the power-utilization correlation (¶ 0008-0009).  While Lewis teaches a customer billing concept (¶ 0005), he does not explicitly teach preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer.  Illingworth teaches preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer (¶ 0045).  It would have been obvious to one of ordinary skill in the art to use the billing of Illingworth in the billing concept of Lewis.  One of ordinary skill in the art would have been motivated to use the billing of Illingworth in the billing concept of Lewis because Illingworth teaches the collection and analysis of customer server utilization as to achieve the predictable result of determining server power utilization by a customer.  
As per claim 12, Lewis teaches the apparatus of claim 11, wherein deriving the power-utilization correlation comprises: compiling power consumption data and corresponding utilization data for the remote server; and correlating the remote server utilization data with the power consumption data (¶ 0008).
As per claim 13, Lewis teaches the apparatus of claim 12, wherein correlating the remote server utilization data with the power consumption data comprises: determining power consumption of the remoter server during a no load condition; determining power consumption of the remote server during a fully loaded condition; and constructing an equation for remote server utilization between a minimum utilization and a maximum utilization of the remote server,
wherein the minimum utilization correlates with the power consumption of the remote server at the no load condition, and wherein the maximum utilization correlates with the power consumption of the remote server at the fully loaded condition (¶ 0039).
	As per claim 17, Lewis teaches the apparatus of claim 13, further comprising using the equation for remote server utilization and the received power consumption data of the remote server to derive utilization of the remote server over a billing period and deriving the bill
based on the utilization during the billing period (¶ 0005).
	As per claim 18, Lewis teaches a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to: receive power consumption data of a remote server used by a customer; derive a power-utilization correlation between power consumption of the remote server with utilization of the remote server; determine utilization of the remote server from the power consumption data and the power-utilization correlation (¶ 0008-0009).  While Lewis teaches a customer billing concept (¶ 0005), he does not explicitly teach preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer.  Illingworth teaches preparing a bill for the customer based on the determined utilization of the remote server; and making the bill available to the customer (¶ 0045).  It would have been obvious to one of ordinary skill in the art to use the billing of Illingworth in the billing concept of Lewis.  One of ordinary skill in the art would have been motivated to use the billing of Illingworth in the billing concept of Lewis because Illingworth teaches the collection and analysis of customer server utilization as to achieve the predictable result of determining server power utilization by a customer.  
	As per claim 19, Lewis teaches the program product of claim 18, wherein deriving the power-utilization correlation comprises: compiling power consumption data and corresponding utilization data for the remote server; and correlating the remote server utilization data with the power consumption data (¶ 0008).
	As per claim 20, Lewis teaches the program product of claim 19, wherein correlating the remote server utilization data with the power consumption data comprises: determining power consumption of the remoter server during a no load condition; determining power consumption of the remote server during a fully loaded condition; and constructing an equation for remote server utilization between a minimum utilization and a maximum utilization of the remote server, wherein the minimum utilization correlates with the power consumption of
the remote server at the no load condition, wherein the maximum utilization correlates with the power consumption of the remote server at the fully loaded condition, and wherein the equation for remote server utilization is constructed using a curve fitting algorithm selected to match the correlation between the remote server utilization data and the power consumption data (¶ 0039).


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0202744A1 to Castro-Leon:  Power management of server pools.
US 2010/0094652A1 to Dorsett:  Customer billing according to server power utilization.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113